LOTTINGER, Judge.
This case was appealed by petitioner from a judgment in favor of the defendant. The facts and issues presented are identical to those contained in the companion suit entitled, Sticker v. Southern Bell Tel. and Tel. Co., La.App., 101 So.2d 476. The two suits were consolidated for purposes of trial.
For the reasons this day assigned, in the companion suit entitled, Sticker v. Southern Bell Tel. and Tel. Co., the judgment of the Lower Court will be affirmed, all costs of this appeal to be paid by petitioner.
Judgment affirmed.